Citation Nr: 0331895	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  99-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of twenty-one days under the 
provisions of 38 C.F.R. § 4.29.

2.  Entitlement to an increased (compensable) evaluation for 
low back disability.

3.  Entitlement to an increased (compensable) evaluation for 
right knee disability.

4.  Entitlement to an increased (compensable) evaluation for 
hearing loss.

5.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from July 
1971 to July 1973, and from June 1978 to July 1996.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Regional Office 
(RO) of the Department of Veteran Affairs (VA) in San Juan, 
the Commonwealth of Puerto Rico.  

The Board notes that, while the case was in appellate status, 
the RO increased the appellant's disability evaluation for 
his psychiatric disability from 50 to 100 percent, effective 
August 7, 1997.  Since it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy only where less than the maximum 
available benefit is awarded, the appellant's claim for an 
increased evaluation for this disability is no longer on 
appeal since that claim has been granted in full by the award 
of the highest (100%) evaluation.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


REMAND

The Board notes that, while the case was in remand status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome and diseases and 
injuries of the spine were revised.  See 67 Fed. Reg. 56509-
56516 (September 4, 2002) and 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant's lumbar spine disability 
has been evaluated under the old criteria of Diagnostic Code 
5295, but the RO has not adjudicated the appellant's claim 
pursuant to the revised criteria.  In the Board's opinion, 
the appellant could be prejudiced as a result of the Board 
deciding the claim under the new criteria before the RO has 
done so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Likewise, during the pendency of this appeal, VA issued new 
regulations for evaluating disabilities of hearing impairment 
and exceptional patterns of hearing impairment.  The changes 
became effective June 10, 1999, but it does not appear that 
the RO adjudicated the appellant's increased hearing loss 
disability rating claim pursuant to the revised criteria.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment since 1998 by any 
physicians, hospitals or treatment 
centers (private or VA) who provided him 
with relevant evaluation or treatment for 
his claimed disabilities.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claims, including, 
but not limited to, all pertinent VA 
treatment.  All pieces of correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims file. 

4.  After the above development is 
completed, the RO should schedule the 
appellant for appropriate VA medical 
examinations in order to determine the 
extent and severity of the service-
connected lumbar spine and right knee 
disabilities.  The claims file must be 
made available to, and be reviewed by, 
the examiner(s) in conjunction with the 
examination(s).

5.  The appellant should be scheduled for 
an audiometric examination in order to 
determine the extent and severity of his 
service-connected hearing loss 
disability.

6.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




